EXHIBIT Bylaws of International Star, Inc. (formerly Mattress Showrooms, Inc.) (the “Corporation”) As Amended February 22, 2008 Article I Office The Board of Directors shall designate and the Corporation shall maintain a principal office.The location of the principal office may be changed by the Board of Directors. The Corporation also may have offices in such other places as the Board may from time to time designate. The location of the initial principal office of the Corporation shall be designated by resolution. Article II Shareholders
